Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 27, 2022 has been entered. Claims 1-16 are pending in the application. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Hamlin on 06/16/2022.

Claim 1 is amended as follows:
A medicament delivery device, comprising: 
a main body arranged to receive a medicament cartridge sealed with a penetrable barrier; 
a needle holder directly coupled to and carrying a needle; 
a cap removably coupled to the needle holder; and 
a pre-stressed spring connected to the needle holder and to the main body, 
wherein when the pre-stressed spring is held in a pre-stressed state by an activation element, the activation element is directly coupled to the cap and to the main body or directly coupled to the cap and to the pre-stressed spring, prior to any movement of the cap in a distal direction away from the medicament delivery device, and 
wherein the activation element is arranged to release the pre-stressed spring from the pre-stressed state when the cap is pulled in the distal direction from the medicament delivery device, thereby decoupling the activation element from the main body if the activation element is directly coupled to the cap and to the main body in the pre-stressed state, or from the pre-stressed spring if the activation element is directly coupled to the cap and to the pre-stressed spring in the pre-stressed state, and causing the needle holder to move axially in a proximal direction.
Claim 15 is amended as follows:
A method of operating a medicament injection device having a cap, the method comprising: holding a pre-stressed spring of the medicament injection device in a pre-stressed state with an activation element that is directly coupled to the cap and to the pre-stressed spring or directly coupled to the cap and to a main body of the medicament injection device prior to any pulling of the cap in a distal axial direction away from the medicament injection device; and after holding the pre-stressed spring in the pre-stressed state, pulling the cap in the distal axial direction to remove the cap from the medicament injection device to release the pre- stressed spring, thereby decoupling the activation element from the main body if the activation element is directly coupled to the cap and to the main body in the pre-stressed state, or from the pre-stressed spring if the activation element is directly coupled to the cap and to the pre-stressed spring in the pre-stressed state, and causing proximal movement of a needle holder directly coupled to and carrying a needle, to cause a proximal end of the needle to pierce a penetrable barrier of a medicament cartridge.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims was either not found or suggested in the prior art of record. Specifically, the art of record failed to teach that the activation mechanism is directly coupled to the cap and to the main body or directly connected to the cap and to the pre-stressed spring when in the pre-stressed state and to decouple from the respective main body or pre-stressed spring when released from the pre-stressed state. It would not have been obvious to modify the art of record to arrive at the claimed invention without a teaching to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/
Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783